Citation Nr: 1635286	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active service with the Coast Guard from June 1980 to January 1981 and from April 1981 to September 2000.

This matter comes before the Board of Veteran's Appeals ("BVA" or "Board") on appeal from two rating decisions dated in May 2009 and December 2011 of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama.  

In the March 2009 rating decision, the RO denied service connection for bipolar disorder (claimed as anxiety/depression disorder).  The Veteran submitted a notice of disagreement ("NOD") to that rating decision in February 2010.  A statement of the case ("SOC") was issued in August 2011.  Thereafter, the Veteran submitted a VA Form 9 (substantive appeal) that was received in September 2011.  

In December 2011, the RO denied the Veteran service connection for PTSD. The Veteran did not appeal that rating decision.

In July 2015, the undersigned Veteran's Law Judge ("VLJ") presided over a BVA hearing in which the Veteran and his spouse testified regarding the issue "of entitlement to a chronic psychiatric disorder, variously diagnosed."  July 2015 BVA hearing transcript, p. 2.  Thereafter, in a November 2015 decision, the Board essentially merged the May 2009 and December 2011 rating decisions by recharacterizing the Veteran's claim as a claim of entitlement to service connection for an acquired psychiatric disorder.  Thereafter, the Board remanded the appeal to the RO for additional development.  The RO performed the development requested by the Board; and has since recertified the appeal.  

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The more persuasive evidence of record reveals that the Veteran has an acquired psychiatric disorder consisting of an unspecified anxiety disorder with associated major depressive disorder and/or unspecified depressive disorder, with anxious distress and maladaptive personality traits.  

2.  The evidence of record reveals that the Veteran's acquired psychiatric disorder was not shown in service or within one year after discharge from service, nor does it show that the Veteran's mental health diagnoses are linked to or otherwise a result of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in October 2008 advised him as to what information or evidence was necessary to substantiate his "anxiety/depression disorder" claim.  The RO also provided the Veteran with a letter dated in October 2011 that advised him as to what information or evidence was necessary to substantiate his claim for PTSD.  Both the October 2008 and October 2011 letters notified the Veteran of his and VA's respective responsibilities in obtaining evidence and information to substantiate his (newly recharacterized) acquired psychiatric disorder claim; and also informed him how VA determines disability ratings and effective dates.  The October 2008 letter was sent prior to the May 2009 rating decision; and the October 2011 letter was sent prior to the December 2011 rating decision.  In light of the foregoing, VA has fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of his/her claim.  This duty includes assisting the Veteran in the procurement of service treatment records ("STRs"), military personnel records and pertinent pre-service and/or post-service medical records; and also providing a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for an equitable resolution of the issue in this case has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA and private treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have been reviewed.  In addition, the Veteran was provided with two VA medical examinations in May 2009 and February 2016 in relation to his claim.  The Board finds that these VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe his disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claim.

In addition to the foregoing, the Veteran was afforded the opportunity to testify before the undersigned Veterans' Law Judge in support of his claim.  A transcript of his July 2015 BVA hearing has been associated with the claims file.  This transcript shows that the undersigned discussed the issue to be addressed at the hearing.  The undersigned and the Veteran's representative focused on what was needed to substantiate the Veteran's claim and sought to identify any further evidence that might be available to support the claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Lastly, the Board reiterates for the record that the Veteran's claim was remanded in November 2015 for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the November 2015 remand, additional records were associated with the claims file and the February 2016 VA examination was conducted in order to address the Veteran's current mental state.  Thereafter, a supplemental statement of the case ("SSOC") was issued in April 2016.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Service connection for an acquired psychiatric disorder 

The Veteran seeks service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and/or PTSD, he contends developed as a result of incidents he experienced during service.  Specifically, the Veteran reports that after he went through alcohol rehabilitation in 1989 (see April 2009 VA examination report, p. 1), he was assigned to an isolated duty station at Marcus Island, Japan where he had an anxiety reaction/panic attack in October 1989.  See October 2008 and February 2010 statements in support of claim.  He also states that he has developed an anxiety/depression disorder and/or PTSD as a result of fear associated with a tsunami warning while stationed at Marcus Island in July 1990.  Id.; March 2015 letter from T.W.; July 2015 BVA hearing transcript, pgs. 8-9; April 2009 VA examination report, p. 7; February 2016 VA examination report, pgs. 7-8.  During this time, the Veteran additionally reported having flashbacks of training and drilling in preparation for tsunamis while stationed in Alaska during the 1980s, causing additional anxiety during the July 1990 tsunami warning.  See October 2008 statement in support of claim, p. 2.  In regards to this claim, the Veteran has provided for the record contemporaneous correspondence to his family reflecting his 1990 anxiety.  See e.g. July 1990 Correspondence ("had the biggest scare since I've been here, a tsunami warning...given a three hours notice that the island was going to be wiped out by a giant wave...luckily we're still here...everyone did their laundry this morning.").  
     
For reasons set forth below, the Veteran's claim must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, including psychosis, will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  


When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the record on appeal, a review of the post-service medical evidence shows that the Veteran has a documented history of mental health treatment beginning in 2007; and that he has been diagnosed with various psychiatric conditions since the time.  For instance, the Veteran has been either provisionally diagnosed or diagnosed with: anxiety disorder, nos - rule out mood disorder (May 2007 VA medical records); adjustment disorder with depressed mood (July 2007 mobile infirmary records; December 2007 VA medical records); major depressive disorder (November 12, 2008 to November 14, 2008 discharge summary); moderate, major depression and anxiety disorder (March 2008, April 2008, July 2008, August 2008, October 2008 VA medical records); PTSD and depressive disorder, nos (January 2010 hospital discharge summary); chronic major depressive disorder with suicidal ideation, PTSD (February 2015 mental health progress notes) and major depressive disorder/recurrent major depression (March 2015 mental health progress notes).  

In April 2009, the Veteran was also diagnosed with bipolar I disorder, anxiety disorder nos and a personality disorder nos.  See April 2009 VA examination report.  While the VA psychologist who diagnosed the Veteran found that the Veteran had symptoms "consistent with mild PTSD," he ultimately determined that the Veteran's results of objective testing did not conform to the DSM-IV guidelines for the diagnosis of PTSD. Id.  

For the record, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) ("DSM-V").  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in March 2015, and as such, this claim is governed by DSM-V. Therefore, medical evidence and opinions addressing the Veteran's mental health condition pursuant to the DSM-V have been associated with the claims file.  

In July 2015, the Veteran's treating clinical psychologist diagnosed him with an unspecified anxiety disorder with associated major depressive disorder based on DSM-V standards.  In doing so, the psychologist opined that the Veteran did not have a diagnosis of PTSD.  Rather, he found that the Veteran's anxiety symptoms were subthreshold PTSD in nature and best described them as an unspecified anxiety disorder.  Most recently, in February 2016, the Veteran underwent a PTSD examination during which his mental health symptoms based upon the DSM-V were found not to meet the diagnostic criteria for a diagnosis of PTSD.  Rather, the Veteran was diagnosed with unspecified depressive disorder, with anxious distress and maladaptive personality traits.  See February 2016 VA examination report.   

Thus, in reviewing the foregoing, the evidence clearly shows that the Veteran currently has an acquired psychiatric disability that is most likely some type of anxiety disorder or depressive disorder, given the frequency of these particular diagnoses (in various forms) in the medical records and examination reports.  However, the more persuasive medical evidence also shows that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD under either the DSM-IV or the DSM-V.  

Turning to the Veteran's service file, service treatment records reflect that the Veteran was diagnosed with anxiety on three separate occasions during his second period of active duty.  Specifically, the Veteran was treated for breathing difficulty in January 1986, and after an examination was diagnosed with "prob. Mild anxiety."  See January 1986 chronological record of medical care.  Service records dated in June 1988 indicate that the Veteran was seen for complaints of recurring episodes of shortness of breath and lightheadedness, viewed as probable anxiety and situational stress.  See June 1988 chronological record of medical care.  Thereafter, in October 1989, while on Marcus Island in the South Pacific, the Veteran sought treatment for having an "extremely hard time dealing with [his] new job, isolation, and separation from family."  See October 1989 chronological record of medical care.  The Veteran reported at that time that he was "very distressed and unable to cope with [the] situation," but was counseled, re-assured, and prescribed bed-rest.  Id.  Subsequent to this incident, the Veteran related an ability to talk about the situation and indicated that he was willing to try to do his job.  Id.  

After October 1989, no subsequent notations of anxiety or other mental health symptomatology are reported in the Veteran's service treatment records.  Rather, the Veteran's service file contains reports of medical history dated in 1994, 1995, 1996 and 1997 in which the Veteran denied experiencing nervous trouble, depression or excessive worry during those times.  Additionally, the Board observes for the record that the Marcus Island tsunami warning the Veteran has partially based his claim upon occurred in July 1990, almost a year after his last-noted experience of anxiety in service.  See October 2008 statement in support of claim; March 2015 letter from T.W.; July 1990 Correspondence.   

Turning back to the issue on appeal, the evidence clearly shows that the Veteran currently has a diagnosis of an acquired psychiatric disorder.  The Veteran's service medical records also document that the Veteran experienced mental health symptomatology during service.  Therefore, the Board turns to the issue of whether the record contains a medical nexus that is favorable or unfavorable to the Veteran's claim.  

In this regard, the Veteran was afforded an initial VA psychiatric examination in April 2009 in connection with his anxiety/depression disorder claim.  See April 2009 VA examination.  While the VA psychologist who examined the Veteran observed that the Veteran had symptoms "consistent with mild PTSD", he found that the Veteran's symptoms were insufficient for a diagnosis of PTSD in accordance with the DSM-IV. Id.  In this regard, the VA psychologist performed a symptom validity test, with results he reported were so high that they were indicative of "identification of suspected symptom feigning."  Id.  Due to this testing, the psychologist concluded that objective testing did not meet DSM-IV guidelines; and thus a diagnosis of PTSD could not be provided.  Id.  Instead, the psychologist found that the Veteran met the Axis I diagnostic criteria for "Bipolar I disorder, most recent episode depressed, moderate with atypical features, anxiety disorder NOS, personality disorder NOS." Id.  The psychologist stated that the Veteran's in-service illness appeared to have been an adjustment disorder, which he stated is "understood to be a transient response to situational stress."  Thus, he opined that the Veteran's psychiatric condition had no nexus or connection with his military service.

As mentioned previously, the claims file also contains a medical opinion from the Veteran's VA Medical Center treating psychologist.  See July 2015 JB correspondence.  The Veteran's psychologist identified the Veteran's current diagnoses of  unspecified anxiety disorder with subthreshold PTSD symptoms and major depressive disorder that were based on DSM-V standards.  In response to the April 2009 medical opinion, the psychologist noted that he had never made or found a diagnosis for bipolar disorder.  Id.  The psychologist stated that the Veteran had past diagnoses of PTSD that were "understandable," but that it was his opinion that the Veteran's anxiety symptoms were subthreshold PTSD in nature and best described as unspecified anxiety disorder.  Id.  The psychologist went on to state that after reviewing the Veteran's "records, discussing his history, and being aware of his symptoms," it was his opinion that the Veteran's "current mental health symptoms [were] as likely as not related to his experiences while in the military."  Id.  

Lastly, the Veteran was afforded a VA examination in February 2016.  At this time, a VA psychologist reviewed the Veteran's service and post-service medical records, obtained a history from the Veteran and conducted a mental health examination.  Thereafter, he diagnosed the Veteran with unspecified depressive disorder, with anxious distress and maladaptive personality traits based upon the criteria of the  DSM-V criteria.  See February 2016 VA examination report, p. 1; see also November 2015 BVA decision.  He also found that the Veteran's symptomatology did not meet the criteria for a diagnosis of PTSD.  Id.  In providing a medical opinion in this case, the VA psychologist opined that it was less likely than not that the Veteran's unspecified depressive disorder, with anxious distress was related to service.  In doing so, the psychologist noted that the Veteran's 1986 alcohol problems were related to his association with a commander who liked to play golf and drink.  The Veteran himself reported that alcohol use ceased to be a problem after his in-service treatment; and there was no evidence of record linking the Veteran's in-service use of alcohol to complaints of anxiety in 1988 or 1989.  

In agreeing with the April 2009 psychologist, the February 2016 VA psychologist opined that the Veteran's 1988 and 1989 anxiety symptoms noted in the service medical records were likely transient in nature and triggered by situational stressors.  He commented that the Veteran's records did not show further complaints or treatment beyond 1989; and found it notable that the Veteran did not seek mental health treatment until 2007.  Lastly, the examining VA psychologist observed that the Veteran's contributor to his psychiatric condition was the tsunami warning in 1990.  However, this incident could not be the basis of an in-service development of a psychiatric disorder since the Veteran's anxiety complaints in 1988 and 1989 occurred before the tsunami warning took place.   

After analyzing all of the evidence of record, the Board finds that while the Veteran's treating psychologist's July 2015 medical opinion is both credible and persuasive, it is less credible and persuasive than the February 2016 medical opinion.  In this regard, the Board observes that while the July 2015 psychologist is more familiar with the Veteran in terms of mental health treatment and had the opportunity to review the Veteran's "records, discussing his history, and being aware of the nature of his symptoms," he did not provide any detailed information or rationale as to why he believed the Veteran's current mental health symptoms were as likely as not related to his period of service.  Unlike the February 2016 psychologist, the July 2015 psychologist did not discuss any likely basis for the Veteran's anxiety symptoms in service or the fact that the Veteran's documented symptoms occurred prior to the 1990 tsunami warning the Veteran has essentially based his claim upon.  In terms of reasoning and rationale, the Board finds the February 2016 VA medical opinion to be more persuasive and credible than that of the July 2015 mental health provider.  

In making this decision, the Board has taken into consideration the Veteran's statements and testimony, the testimony of the Veteran's spouse, and the letters of support from the Veteran's friend T.W. and his father.  As mentioned previously, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that questions regarding the diagnosis of a mental health disorder, and the causation of a mental health disorder, to be complex in nature.  As such, while the Board finds the statements and testimony of the Veteran, his spouse, his father and his friend to be competent to the extent that the witnesses have reported events that they either participated in (i.e., the Veteran's friend T.W.), observed (i.e., the Veteran's spouse) or were told about (i.e., the Veteran's father), the Board also finds that neither the Veteran, his spouse, his father nor friend are competent to diagnose the Veteran with a psychiatric disorder, much less credible in terms of relating that disorder to the Veteran's service.  Therefore, these statements are of little probative value in analyzing this claim.    

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder had its onset during service, had its onset within one year of separation from service, or that it is otherwise related to service.  The preponderance of the evidence is also against a finding that the Veteran experienced a continuity of symptomatology related to his acquired psychiatric disorder since service.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


